Citation Nr: 0621837	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-35 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether a substantive appeal was timely filed with respect to 
the issue of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1962 to June 1966.  This case is before the Board of 
Veterans' Appeals (Board) on appeal of a May 2004 
determination of the Oakland, California, Department of 
Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO denied service connection for PTSD in a rating 
decision dated in January 2002.  On January 24, 2002, the RO 
mailed the veteran a letter that notifying him of that 
decision.  He filed a Notice of Disagreement with that 
decision on January 23, 2003.  A cover letter with an 
enclosed Statement of the Case was issued to the veteran and 
his representative on December 15, 2003.  Under governing 
regulations, he had through February 13, 2004 to submit a 
substantive appeal.  See 38 C.F.R. §§ 20.302, 20.305.  

As a result of a February 23, 2004, Congressional inquiry 
into the veteran's appeal, the RO found that the veteran did 
not submit a Substantive Appeal within 60 days of the 
Statement of the Case; therefore, the January 2002 rating 
decision was final.

In April 2004, the veteran's congresswoman's office faxed the 
RO copies of the veteran's VA Form 9 (dated January 13, 2004) 
and cover letter (dated January 14, 2004).  The cover letter 
shows a date stamp of January 15, 2004, from the California 
Department of Veterans Affairs (CDVA) office in Oakland and 
also a date stamp of January 26, 2004, from the Sonoma County 
Veterans Service Office.  

In a May 2004 determination, the RO found that the veteran 
did not file a timely substantive appeal with the RO with 
respect to the issue of entitlement to service connection for 
PTSD.  The veteran appealed this determination. 

In a June 2004 Notice of Disagreement with the timeliness of 
appeal determination, the veteran's CDVA representative (in 
Oakland) maintained that after his office received the 
veteran's VA Form 9 on January 15, 2004, at 2:20 PM, the VA 
Form 9 "was placed in the basket for all VA correspondence 
and outgoing mail.  It was then picked up from [the 
representative's] office on Friday January 16, 2004, with the 
morning mail pick up, by an employee of the VA mail room, and 
was then in the custody of the VA Regional Office."  
Submitted with the June 2004 Notice of Disagreement was a 
copy of the previously submitted January 14, 2004, cover 
letter (with only one date stamp of January 15, 2004) from 
the CDVA office in Oakland.  

Ultimately, it is the facts that will determine the outcome 
in this case.  The contentions of the veteran and his 
representative are not implausible.  And if the facts show 
that the veteran's VA Form 9 was submitted by the veteran to 
the Sonoma County Veterans Service office, forwarded to the 
Oakland CDVA office (where it was received on January 15, 
2004), and picked up by an employee from the VA mail room on 
Friday January 16, 2004, as alleged, then the substantive 
appeal would be considered to have been timely filed (and it 
would be improper to terminate the appeal on the basis of 
untimeliness).  See 38 C.F.R. §§ 20.305(a), 20.306 (2005).  
However, there are also several inconsistencies in the record 
that must be resolved, most notably the two versions of a 
copy of the veteran's VA Form 9 cover letter submitted by the 
veteran's representative (one with two date stamps, one 
showing receipt by a Sonoma County office 11 days after 
receipt in a CDVA office, the second with a single date 
stamp).  If the facts determined accurate do not show that a 
substantive appeal was timely received, the Board would have 
no jurisdiction to consider on the merits the underlying 
issue of entitlement to service connection for PTSD.  The 
Board finds that a field investigation to ascertain the 
accurate facts in this matter is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for a field 
investigation to ascertain the accurate 
facts in this matter (i.e., Was a 
substantive appeal regarding the matter 
of entitlement to service connection for 
PTSD received by the Oakland RO prior to 
January 14, 2004?).  The field examiner 
should:

a. ascertain the standard operating 
procedures of the Oakland RO's mail room 
as they pertain to obtaining mail from 
the CDVA office co-located at the RO.  
Specifically, it should be determined 
whether mail from CDVA is indeed picked 
up by a VA employee for distribution to 
the various RO offices.  It should be 
determined what is (was) the standard RO 
procedure for acknowledging receipt of 
mail from CDVA (who stamps it received? 
how soon after receipt is this done? 
etc.).  The effects of holiday 
seasons/Federal holidays on standard mail 
room operating procedures/RO mail receipt 
acknowledgement procedures should be 
noted.

b. obtain the original of the veteran's 
January 2004 VA Form 9 and cover letter 
and note all date stamps on the original 
and reconcile any discrepancies between 
the original and the two copies received 
for the record (specifically, why does 
one copy bear a single date received 
stamp, while the second copy has two).  
contained therein; and

c. interview the veteran, his 
representative, and any VA employees or 
other parties who may have information 
about any January 2004 submission of the 
veteran's Substantive Appeal in the 
matter of service connection for PTSD.

2.  The RO should readjudicate the matter 
of whether the veteran timely perfected 
an appeal seeking service connection for 
PTSD.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and the appellant 
and his representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


